COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                             NO. 02-13-00454-CV


Jamario Bernard Pickett                §    From the 322nd District Court

                                       §    of Tarrant County (322-543077-13)
v.
                                       §    February 27, 2014

Amber Lee Burke                        §    Per Curiam

                                JUDGMENT

      This court has considered the record on appeal in this case and holds that

the appeal should be dismissed. It is ordered that the appeal is dismissed for

want of jurisdiction.


                                   SECOND DISTRICT COURT OF APPEALS

                                   PER CURIAM